DETAILED ACTION
This action is in response to the amendment filed 02 July 2021.
Claims 1–20 are pending. Claims 1, 12, and 20 are independent.
Claims 1–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 02 July 2021 have been fully considered but they are not persuasive.
Applicant argues that Dimson does not teach “wherein the sender profile is dynamic” (remarks, p. 8). The examiner respectfully disagrees. The specification does not provide a specific definition of the term “dynamic” (specification, ¶ 38) nor does it clearly distinguish “sender profile” from “sender context” (specification, ¶ 37). Therefore “dynamic” is given its plain and ordinary meaning of “changing” (see MPEP § 2111.01). Dimson 
Applicant further argues that Dimson does not teach “the modifying aligning the intended meaning of the sender with the predicted interpretation of the emoji by the receiver” (remarks, p. 8–9). The examiner respectfully disagrees. As stated in the previous rejection, Dimson teaches generating suggestions or corrections for emoji based on the contextual meanings of the emoji, based on e.g., characteristics of the recipient (Dimson, ¶ 180). Dimson explains that the meaning of an emoji may differ based on the age, location, operating system, etc. of a user (Dimson, ¶ 167). Therefore, by suggesting or correcting emoji based on the characteristics of the recipient, the emoji are more likely to be interpreted by the recipient in the way intended by the sender.
Claim Interpretation
Claim 20 is interpreted as encompassing only non-transitory embodiments, according to ¶ 94 of the specification.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–9, 12–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dimson et al. (US 2017/0154055 A1) [hereinafter Dimson] in view of Cortes et al. (US 2010/0191689 A1) [hereinafter Cortes].
Regarding independent claim 1, Dimson teaches [a] computer-implemented method comprising:	establishing, by a sender analysis module, an intended meaning associated with an emoji which has been selected by a sender conducting a conversation with a receiver, for transmission to the receiver, the intended meaning established at least by analyzing context of the conversation being conducted and based on a sender profile, […], wherein the sender profile is dynamic; A character management system identifies the contextual meaning of a standardized image character [emoji] (Dimson, ¶ 5) based on 	predicting, by a receiver analysis module, an interpretation of the emoji by the receiver; The character management system can identify the contextual meaning of the character based on the recipient (Dimson, ¶ 180).	comparing, by a comparison module, the established intended meaning with the predicted interpretation, wherein the comparison between the established intended meaning and the predicted interpretation is used to determine whether emoji modification is required; and The character management system determines, e.g. that the user and recipient have different characteristics (Dimson, ¶ 180). A contextual meaning can be compared with the usage of a character in entered text to determine whether the usage contradicts with the contextual meaning (Dimson, ¶ 149).	modifying, by an emoji modification module, at least one aspect of the emoji in response to a determination that emoji modification is required, the modifying aligning the intended meaning of the sender with the predicted interpretation of the emoji by the receiver. Recommendations or corrections of emoji are adjusted based on the characteristics of the recipient (Dimson, ¶ 180). The correction may be automatic and may include replacing the character (Dimson, ¶ 151). The correction may be a 
Dimson teaches using a user profile to store a user’s characteristics, but does not expressly teach inferring the profile from the user watching a video. However, Cortes teaches:	at least some of the sender profile inferred based on an activity of the sender watching a video A profile is determined based on the videos retrieved by a viewer (Cortes, ¶ 53). The profile contains demographic information such as gender, age, location, etc. (Cortes, ¶ 26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cortes with those of Dimson. One would have been motivated to do so in order to estimate a profile for a user that does not have an existing profile (Cortes, ¶¶ 9, 53).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Dimson/Cortes further teaches:	wherein establishing the intended meaning associated with the emoji comprises establishing the intended meaning based on at least a sender context. The sender characteristics the device [context], or the location [context] (Dimson, ¶ 176).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Dimson/Cortes further teaches:	wherein establishing the intended meaning associated with the emoji comprises at least one of:	analyzing historical usage of the emoji by the sender; and The usage 	analyzing text associated with the emoji using natural language processing. The contextual meanings can be determined using NLP on documents having the characters (Dimson, ¶ 49).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Dimson/Cortes further teaches:	wherein predicting the interpretation of the emoji by the receiver comprises predicting the interpretation based on at least one of a receiver profile and a receiver context. The contextual meaning may be based on the recipient context, e.g. location (Dimson, ¶ 180).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Dimson/Cortes further teaches:	wherein predicting the interpretation of the emoji by the receiver comprises at least one of:	predicting or determining difficulty in interpretation, by the receiver, of the intended meaning; The character management system may determine that the characteristics of the user and receiver have different characteristics (Dimson, ¶ 180) [since the contextual meaning varies based on user characteristics, a user with certain characteristics could have difficulty interpreting the same character from a user with other characteristics] (Dimson, ¶¶ 161, 167).	predicting or determining a degree of sentiment or emotional level associated with the receiver; or User sentiment can be identified based on the contextual meaning of the characters used (Dimson, ¶¶ 182–183).	analyzing a conversation context associated with the sender and the receiver. The character management system may compare the contexts of the user and the receiver, e.g. different location, device, or operating system (Dimson, ¶ 180). The character management system can analyze text input into a communication between the user and a recipient (Dimson, ¶¶ 140–143).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Dimson/Cortes further teaches:	wherein predicting the interpretation of the emoji by the receiver comprises at least one of:	learning or obtaining historical usage and/or interpretation of the emoji by at least one of the sender, the receiver and a cohort of users; The contextual meaning may be determined from e.g., text used with the character (Dimson, ¶ 16) based on documents (Dimson, ¶ 54) and characteristics of users (Dimson, ¶¶ 56–58).	learning or obtaining historical cognitive properties, in response to the emoji, by at least one of the sender, the receiver and a cohort of users;	analyzing, aggregating or obtaining feedback provided for the emoji by at least one of the sender, the receiver and a cohort of users; and	learning or obtaining patterns of historical responses to or interactions with the emoji by at least one of the sender, the receiver and a cohort of users.
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Dimson/Cortes further teaches:	wherein modifying at least one aspect of the emoji comprises at least one of:	substituting the emoji with a more appropriate emoji; The system can automatically correct a character (Dimson, ¶ 43).	suggesting at least one substitute emoji; The system can suggest a correction of a character (Dimson, ¶ 43).	changing one or more features of the emoji;	suggesting changes to one or more features of the emoji;	replacing one or more features of the emoji with more suitable features;	suggesting replacement of one or more features of the emoji with more suitable features;	morphing the emoji;	suggesting morphing of the emoji;	generating or providing an interpretation hint for the emoji;	changing an emoji sequence associated with the emoji; or	suggesting a change in an emoji sequence associated with the emoji.
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Dimson/Cortes further teaches:	wherein predicting the interpretation of the emoji by the receiver comprises determining that an aspect of a sender device associated with the sender differs from an aspect of a receiver device associated with the receiver in terms of at least one of a device type and a messaging or operating platform, wherein the established intended meaning and the predicted interpretation differ at least partially as a result of the difference between the sender device and the receiver device. The system may determine that the user and recipient use different devices or operating 
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Dimson/Cortes further teaches:	receiving, from a sender device associated with the sender, a receiver query, and in response to receiving the receiver query, transmitting, to the sender device, a response which includes at least one of receiver profile information, receiver context information and the predicted interpretation; or The character management system may determine the recipient characteristics from the recipient profile in order to determine the contextual meaning (Dimson, ¶ 150); a server may provide the contextual meanings to the client devices as requested (Dimson, ¶ 247).	receiving, from a receiver device associated with the receiver, a sender query, and in response to receiving the sender query, transmitting, to the receiver device, a response which includes at least one of sender profile information, sender context information and the established intended meaning.
Claims 12–18 recite limitations substantially similar to those of claims 1–5, 8, and 9 (respectively) and therefore are rejected for the same reasons. Dimson teaches at least one processor and at least one computer readable storage medium in ¶¶ 278–281.
Claim 20 recites limitations substantially similar to those of claim 1 and therefore is rejected for the same reasons. Dimson teaches a computer readable storage medium in ¶ 281.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Dimson and Cortes, further in view of Bolla et al. (U.S. Pub. No. 2019/0130463 A1) [hereinafter Bolla].
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated. Dimson/Cortes teaches that users of a social networking system may be human, or a group or entity (Dimson, ¶ 287) but does not appear to expressly teach a non-human sender of a character. However, in an analogous art, Bolla teaches:	wherein the sender is non-human. A bot interacts with users online, e.g. through social media posts (Bolla, ¶ 17). The bot may analyze the sentiment of the user’s messages when determining how to reply (Bolla, ¶ 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bolla with those of Dimson/Cortes. One would have been motivated to do so as a matter of substituting a known element (a non-human message sender) for another (a human message sender) to obtain a predictable result (analyzing the automatic posts generated by a bot for proper emoji usage based on characteristics of the bot and user).
Claims 11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Dimson and Cortes, further in view of Cheung et al. (U.S. Pub. No. 2008/0313534 A1) [hereinafter Cheung].
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated. Dimson/Cortes teaches automatically modifying an emoji, and recording emoji usage generally, but does not appear to expressly 	after the modification of at least one aspect of the emoji, storing, by a reference module, a record of the modification; and In a communication between two users, e.g. an instant messaging session, differences between the users are detected and the messages may be annotated or translated (Cheung, ¶¶ 33–35). The annotation/translation may be displayed with the text or may replace the text (Cheung, ¶ 37).	permitting at least the sender to access the record of the modification. The sender receives feedback that their text was annotated/translated (Cheung, ¶¶ 34–35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cheung with those of Dimson/Cortes. One would have been motivated to do so in order to allow the sender to change their writing style for the recipient and/or to verify that the translation/annotation was desirable (Cheung, ¶ 35).
Claim 19 recites limitations substantially similar to those of claim 11 and therefore is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176